FILED
                             NOT FOR PUBLICATION                           JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARICELA ARCEO-GARCIA,                           No. 09-73992

               Petitioner,                       Agency No. A070-969-814

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Maricela Arceo-Garcia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s decision denying her motion to reopen. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the

petition for review.

      The agency did not abuse its discretion by denying Arceo-Garcia’s motion to

reopen as untimely because it was filed over 13 years after the agency’s final order

of removal, see 8 U.S.C. § 1229a(c)(7), and Arceo-Garcia failed to establish the

due diligence required for equitable tolling, see Iturribarria, 321 F.3d at 897;

Singh v. Gonzales, 491 F.3d 1090, 1095-97 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                       09-73992